Citation Nr: 0026067	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-38 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.

4.  Entitlement to a compensable rating for residuals of a 
wound to the left anterior leg.

5.  Entitlement to a compensable rating for fungus of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1970 and from September 1977 to January 1978.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from September 1995 and June 1997 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

The veteran's claims were remanded by the Board for further 
development in May 1998.  The development has been completed 
and the veteran's claims are ready for appellate review by 
the Board.


FINDINGS OF FACT

1.  The veteran developed left knee degenerative changes due 
to recurrent left knee trauma in service.

2.  The veteran's claim for service connection for a right 
knee disability is not plausible.

3.  Prior to September 18, 1998, the veteran's service-
connected post-traumatic stress disorder was manifested by 
symptoms of depression and anxiety resulting in no more than 
definite impairment of social and industrial adaptability.

4.  From September 18, 1998, the veteran's post-traumatic 
stress disorder was manifested by symptoms of flattened 
effect, depression, isolation, and intrusive thoughts, 
resulting in total impairment of social and industrial 
adaptability.

5.  The veteran's residuals of a wound to the left anterior 
leg includes a well-healed, non-adherent surgical scar with 
no muscle damage and productive of no loss of function.

6.  The veteran has a scaling nonerythematous desquamating 
rash to the plantar aspect of both feet with exfoliation; 
constant itching, constant exudation, or significant 
disfigurement are not shown.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred as a result of 
service.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107.

3.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder, prior to September 18, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

4.  The criteria for a 100 percent rating for post-traumatic 
stress disorder, from September 18, 1998, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

5.  The criteria for a compensable rating for residuals of a 
wound to the left anterior leg have not been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).

6.  The criteria for a compensable rating for fungus of the 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

I.  Service Connection for Knee Disabilities

The veteran appeared before a hearing officer at the RO in 
January 1997.  The veteran testified that he had knee 
problems in service and that he was told that he had weak 
kneecaps when being checked out for discharge from service.  
The veteran stated that currently he had pain in the left 
knee and that it would go out from under him occasionally.  
The veteran attributed his left knee pain to an injury in 
service when he fell and tore up that knee.  The veteran 
stated that following service his left knee went out on him 
while he was working for a funeral home.  The veteran also 
reported right knee pain, but not as bad as in the left knee.

Service medical records reveal that the veteran injured his 
left knee in February 1969 when he was running.  He tripped 
and fell producing an eversion type injury to the flexed left 
knee.  The veteran's left knee was wrapped in an ace wrap and 
he was told to use crutches for one week.  In April 1969 the 
veteran complained of pain in the left knee and increased 
difficulty when walking.  In July 1969 the veteran complained 
of right knee pain and the veteran's right knee was wrapped 
in an ace bandage.  The remainder of the service medical 
records, including a February 1970 discharge examination 
report are silent to any complaints or findings related to 
the knees.

Private medical records reveal that in May 1974, prior to the 
veteran's second period of service, the veteran was in a car 
accident.  The veteran received a laceration below the right 
knee with no apparent involvement of the right knee joint.

Service medical records from the veteran's second period of 
service indicate that the veteran complained of bilateral 
knee pain after he fell and injured both knees in October 
1977.  The veteran had abrasions to both patellae.  He had 
full range of motion of the knees without instability, 
crepitus or effusion.  The service medical records reveal 
that the veteran complained of left knee pain in November 
1977.  The veteran's left knee was stable, with full range of 
motion.  There was no swelling or discoloration of the left 
knee.  The impression was shin splint.

A May 1993 statement from Ronald R. Turner, M.D., indicates 
that he treated the veteran for left knee and right shoulder 
injuries.  The veteran reported that he fell in February 
1993.  Examination revealed no effusion or ligamentous 
instability of the left knee. The veteran had full range of 
motion of the left knee without tenderness.  Neurovascularly 
the left knee was intact.  X-rays of the left knee were 
unremarkable.  The impression included resolving left knee 
strain.

On VA examination in July 1995 the veteran complained of 
bilateral knee pain without swelling.  The veteran had 1+ 
crepitus bilaterally.  He had no effusion of the knees.  
There was full flexion of the knees.  Extension of the knees 
was to 150 and 180 degrees.  There was no laxity of the knees 
and drawer sign was negative bilaterally.  X-rays of the 
knees were normal bilaterally.  The diagnoses included 
femoral patellar syndrome, right greater than left.  

The record contains a July 1996 statement from the veteran's 
spouse.  She stated that the veteran fell and had to have a 
cast during service.

On VA examination in March 1997 the veteran reported that he 
injured his left knee joint in 1967 while he was in Vietnam.  
He stated that he again hurt his left knee during service in 
1977.  The veteran asserted that he was told that his left 
knee was weak when he was discharged from service.  The 
veteran reported continued pain in the left knee and that it 
gave out on him in 1993.  Objectively, the left knee showed 
no evidence of swelling, crepitation, or effusion.  There was 
mild tenderness over the left knee joint on movement.  When 
walking, the veteran limped on his left knee.  There was no 
instability of the knees.  MRI revealed increased signal 
intensity in the posterior horn of the left medial meniscus 
with an extension to the inferior articular surface.  That 
finding was consistent with a tear.  The left anterior 
cruciate ligament showed slight increased signal intensity 
suggestive of prior trauma.  X-rays of both knee joints 
showed no fracture, dislocation or other bony or joint 
abnormalities.  The diagnosis was non-displaced tear of the 
posterior horn of the medial meniscus of the left knee.

The veteran was afforded a VA examination of the knees in 
September 1998.  The veteran reported that he had pain and 
aching which caused the left knee to lock up and give out.  
The veteran stated that his left knee throbbed with 
maintaining prolonged positions such as sitting, standing and 
lying.  He reported left knee cramping at night.  The veteran 
had full range of motion of the knees without instability , 
swelling, deformity or discoloration.  Radiographs of the 
knees revealed bilateral degenerative changes to both knees.  
The impression was chronic bilateral knee pain secondary to 
mild degenerative changes of the knees.  In a September 1999 
addendum to the September 1998 VA examination report, the VA 
examiner noted that the etiology of degenerative changes to 
the knees included recurrent trauma as well as idiopathic 
phenomenon.  The examiner noted that the veteran had a 
history of falling while running in 1966 or 1967 while in the 
Marines.  The examiner stated that it was entirely possible 
that the veteran experienced degenerative changes of the left 
knee as a result of the inservice active duty injury.  
However, it was the opinion of the examiner that the etiology 
of the veteran's degenerative changes to the left knee were 
unknown.  

A.  Left Knee

The record reveals that the veteran injured his left knee 
during his first period of service such that he was put on 
crutches for a week.  The veteran continued to complain of 
left knee pain several months later.  The record also shows a 
left knee injury during the veteran's second period of 
service.  Finally, the Board notes that in September 1999 the 
VA examiner stated that degenerative changes of the knees can 
be caused by recurrent trauma and that it was possible that 
the veteran's current degenerative changes to the left knee 
could be the result of trauma in service.  Since the service 
medical records note more than one occasion of trauma to the 
left knee, including an episode requiring the use of 
crutches, and since a VA examiner has indicated the 
possibility that the inservice trauma resulted in the 
veteran's current left knee degenerative changes, the Board 
finds that when all doubt is resolved in favor of the 
veteran, service connection for a left knee disability is 
warranted.

B.  Right Knee

The record does show that the veteran complained of right 
knee pain on one occasion during his first period of service 
and that he had an abrasion to the right knee after a fall 
during his second period of service.  However, none of the 
post service medical evidence has indicated that the veteran 
has a current right knee disability related to service.  The 
veteran was not shown to have any chronic right knee 
disability whatsoever until September 1998 and the September 
1998 VA examiner did not relate the right knee degenerative 
changes to the veteran's service.  While the veteran 
maintains that his current right knee disability is related 
to service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Since there is no competent medical evidence 
relating the veteran's current right knee degenerative 
changes to service, his claim for service connection for a 
right knee disability is not well grounded and must be 
denied.


II.  Increased Rating Claims

The Board finds that the veteran's increased rating claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran has presented claims which 
are plausible.  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

A.  Post Traumatic Stress Disorder

This appeal stems from a rating decision in December 1995 
which originally granted service connection, and a 10 percent 
rating, for post-traumatic stress disorder, effective from 
June 20, 1995.  Therefore, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  By rating action in June 1997, the 
evaluation for post-traumatic stress disorder was increased 
to 30 percent, effective from June 20, 1995.  

On VA examination in August 1995 the veteran reported that he 
was working full time at a woodworking company.  The veteran 
did additional woodworking at home to sell on his own.  The 
veteran was guarded and very reluctant to talk about his 
experiences in Vietnam.  The veteran reported that he sat 
around and thought about his experiences in Vietnam, but this 
did not affect his job.  The veteran complained of trouble 
sleeping and intense nightmares three or four times a month.  
The veteran reported day-mares or flashbacks on occasion.  
The veteran stated that when having flashbacks he heard 
screaming and crying of men who had been hurt or killed.  

Objectively, the veteran was appropriately oriented to the 
three spheres.  He reported that the only time he 
hallucinated was when he experienced a flashback.  At that 
time he reported that he heard the voices of men screaming 
and crying.  Although the veteran denied paranoid ideation on 
a regular basis, he reported that Orientals sometimes caused 
him to be uncomfortable.  On at least one occasion when he 
saw a group of foreigners, he had the feeling that they were 
talking about him in their foreign language.  Although the 
veteran reported that he was only able to get four to five 
hours of sleep most of the time, he reported that he did okay 
on the job.  He admitted to thinking of suicide all the time 
and reported an attempt in the 1980's.  The veteran denied 
homicidal ideation.  The veteran reported that he felt 
worthless and that he had crying episodes approximately three 
to four times a week.  Based on informal exercises 
administered during the evaluation, it appeared that the 
veteran's concentration was significantly impaired.  The 
veteran subjectively reported that he lost things easily and 
that he found it difficult to concentrate.  The examiner 
estimated that the veteran's long-term memory was functioning 
appropriately.  The veteran did show some impairment in his 
short-term memory.  Based on the objective findings, it was 
the examiner's opinion that the veteran was able to manage 
any benefits without restriction.  Based on diagnostic tests, 
the veteran's profile suggested extreme psychopathology.  
People with the veteran's profile commonly had hallucinations 
and extreme suspiciousness.  Affect tends to be blunted.  
Those persons tended to be shy, introverted and withdrawn, 
but could become quite aggressive with drinking.  They tended 
to have problems with memory and concentration.  While 
persons with that profile might not be experiencing a 
disabling emotional turmoil, they often are unable to handle 
daily responsibilities.  Psychotropic medications are often 
prescribed.  The diagnoses included chronic post-traumatic 
stress disorder and alcohol dependence in full remission.

In a July 1996 statement, the veteran's spouse stated that 
the veteran could never keep a job for more than a few years.  
She did not say what was the cause of the veteran's 
employment problems.

The veteran was evaluated for his psychiatric disability by 
VA in January 1997.  The veteran complained of an inability 
to sleep, nightmares of Vietnam, flashbacks, depression, and 
wide mood swings with aggressive outbursts.  He reported 
auditory and visual hallucinations when he saw a man yelling 
"help me, help me."  The veteran reported that he had 
worked at Tri-State company in 1985, but quit in 1993 because 
of problems with the job.  He worked for Midway Trucking for 
two weeks.  He got into arguments and because of his past 
behavior he was not rehired at his last job.  On mental 
status examination he scored 29 out of 30.  He demonstrated 
good orientation and registration.  He was able to name three 
objects and recall them one minute later.  He was able to do 
serial sevens and spell "world" backwards.  He was able to 
recall the three objects after five minutes.  He could name 
objects identified, correctly interpret a proverb, and 
demonstrate abstract thinking.  He was able to follow three-
stage commands.  Judgment and insight were good.  The 
diagnoses included post-traumatic stress disorder and the 
global assessment of functioning (GAF) was from 61-70.

At the January 1997 RO hearing the veteran testified that he 
was taking medication for his service-connected post-
traumatic stress disorder.  The veteran stated that he had 
Vietnam nightmares two or three times a week and they woke 
him up.  The veteran had his own business driving a truck 
locally.  He had been laid off from his previous woodworking 
job.  The veteran stated that he tried to stay away from 
people.  

The veteran was afforded a VA psychiatric examination in 
March 1997.  The veteran complained of flashbacks, poor sleep 
patterns and intrusive thoughts.  The veteran worried that he 
could not work and that he was often detached from others. He 
could not be around crowds and he felt irritable at times.  
Objectively, the veteran was cooperative.  His affect was sad 
and tearful at times.  His mood was depressed and irritable.  
The veteran's speech was spontaneous.  He reported recurrent 
nightmares and flashbacks.  He stated that he heard the voice 
of another Marine crying for help.  He was not currently 
suicidal or homicidal.  He admitted hearing voices, sometimes 
telling him to harm himself.  The veteran got easily angered, 
especially when he heard voices and the voices were strong.  
He sometimes got angry with his family but he tried to leave 
and go in another area to be alone.  Recently the voices had 
been more frequent and much more intrusive.  The veteran had 
fair judgment and insight.  The examiner noted that the 
veteran's intellectual functioning was average, his memory 
was intact and cognitive functioning was intact.  The 
diagnosis was post-traumatic stress disorder.

On VA examination in September 1998 the veteran reported that 
he used to be a heavy drinker but he had been sober for 10 
years.  The veteran had been attending a VA outpatient clinic 
for treatment of post-traumatic stress disorder since 1993.  
He was taking Trazodone for treatment of his post-traumatic 
stress disorder.  The veteran complained of flashbacks and 
sleep problems.  Objectively, the veteran had a very flat, 
affectless demeanor.  There was no viability to his affect 
whatsoever.  Associative processes were tight, coherent, 
logical and goal directed at all times.  Tone of speech was 
flat.  The veteran stated that he felt depressed and that he 
had felt depressed consistently for many years.  He felt 
worthless and said that he would like to just go to sleep and 
forget about it.  He was fatigued all the time and not 
especially interested in living.  The veteran denied 
hallucinations.  The veteran reported intrusive, distressing 
recollections of Vietnam almost daily.  He had nightmares of 
Vietnam more nights than not.  He reported regular 
flashbacks.  He reported that he had lost interest in most of 
his everyday activities and in all of his hobbies.  He was 
detached from everyone except his wife.  He had difficulty 
sleeping, sometimes not sleeping until 4:00 in the morning.  
He had irritability and outbursts of anger.  The veteran 
reported that he was hypervigilant.  The diagnoses included 
post-traumatic stress disorder and alcohol abuse in 
remission.  The veteran's GAF was 52.  The VA examiner stated 
that the veteran was so severely disabled from post-traumatic 
stress disorder that he was unemployable and that even if the 
veteran were able to obtain employment he would not be 
capable of retaining employment.

With regard to the veteran's claim that he is entitled to a 
rating in excess of 30 percent for his post-traumatic stress 
disorder symptoms, the Board notes that the regulations with 
respect to the mental disorders were amended effective 
November 7, 1996.  The RO has properly considered both the 
former version of this diagnostic code as well as the amended 
version.  Since his appeal was pending at the time the 
applicable regulations were amended, subsequent to November 
7, 1996 the veteran is entitled to have whichever set of 
regulations--old or new--provide him with a higher rating.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 
(April 10, 2000).

A 30 percent under the former criteria contemplates definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation under the 
former criteria contemplates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation under the former 
criteria contemplates that the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms [in the 
regulation] were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner 
that would quantify the degree of impairment.  In a precedent 
opinion dated November 9, 1993, the General Counsel of VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

The medical evidence prior to September 1998 shows complaints 
of nightmares, flashbacks, auditory hallucinations, intrusive 
thoughts and irritability.  The veteran complained of 
difficulty with employment.  However, the August 1995 
examination report reveals that the veteran was fully 
employed at that time.  At his January 1997 hearing the 
veteran indicated that he worked at his own business, driving 
a truck.  The examinations prior to September 1998 have shown 
the veteran to have from fair to good insight and judgment 
and to be fully oriented.  The January 1997 VA examiner 
indicated that the veteran's GAF was from 61-70, which 
represents mild symptoms with the veteran generally 
functioning pretty well.  The Board is of the opinion that 
the veteran's post-traumatic stress disorder symptoms prior 
to September 1998 were overall more than moderate in nature 
but less than large in nature.  Accordingly, the veteran more 
nearly met the criteria for a 30 percent rating under the 
former criteria, prior to September 18, 1998.

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders.  Karnas.  A 30 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation under the new criteria 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation under the new criteria contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Board finds that a 30 percent evaluation under the new 
criteria also most accurately describes the veteran's level 
of disability due to his post-traumatic stress disorder prior 
to September 18, 1998.  The record prior to September 1998 
shows periods of employment, with the veteran working as a 
local truck driver as recently as January 1997.  The veteran 
was shown to be fully oriented, and to have fair to good 
judgment and insight prior to September 1998.  Deficiencies 
of thinking, mood, or judgment or other symptomatology of 
such severity, resulting from the veteran's post-traumatic 
stress disorder as to warrant a 50 percent evaluation were 
not demonstrated prior to September 18, 1998.  Accordingly, 
the Board finds that prior to September 18, 1998 the veteran 
was not entitled to a rating in excess of 30 percent under 
either the current or former criteria for the rating of 
mental disorders.  

On VA examination on September 18, 1998, the veteran had a 
very flat, affectless demeanor, with no viability to his 
affect whatsoever.  The veteran stated that he felt depressed 
and worthless and said that he would like to just go to sleep 
and forget about it.  He was fatigued all the time and not 
especially interested in living.  The VA examiner stated that 
the veteran was so severely disabled from post-traumatic 
stress disorder that he was unemployable and that even if the 
veteran were able to obtain employment he would not be 
capable of retaining employment.  The Board is of the opinion 
that the September 1998 VA examination indicates that the 
veteran is demonstrably unable to obtain or retain employment 
and thus meets the criteria for a 100 percent rating under 
the former criteria for the evaluation of mental disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Accordingly, 
the veteran is entitled to a 100 percent rating for post-
traumatic stress disorder from September 18, 1998.  

In this case, the veteran has been assigned staged ratings 
for his service-connected post-traumatic stress disorder.  
See Fenderson.

B.  Left Leg Wound Residuals

The veteran has had service connection and a noncompensable 
rating in effect for residuals of a wound to the left 
anterior leg since June 20, 1995.  The RO noted that the 
service medical records did not show treatment for a wound to 
the left lower extremity but granted service connection for 
this disability based on the veteran's statements and based 
upon his combat experience.  On his August 1996 substantive 
appeal the veteran asserted that he was entitled to a 
compensable evaluation for his left leg disability since he 
was still carrying shrapnel in his left leg.  He reported 
that he got leg cramps and throbbing pains in his left leg 
due to the wound.  He stated that it had become more painful 
since 1993 when his left leg gave out on him.

On VA examination in July 1995, examination revealed a well 
differentiated shell fragment wound in the left anterior 
distal leg that was flesh-colored and nontender.  There was a 
palpable shrapnel fragment in the left distal anterior leg, 
approximately 1.5 cm, slightly tender and mobile.  There were 
no other acute changes.  X-rays showed a fragment or metallic 
density overlying the left fibula in the mid portion.  The 
fragment was in the soft tissues.  There was no sign of 
fracture or other abnormality.  The diagnoses included left 
anterior leg shrapnel wound with shrapnel fragment in place.

At the January 1997 hearing the veteran reported that the 
shell fragment had been surgically removed from his left leg 
in December 1996.  The veteran testified that his wound was 
still sore and tender and that the surgeon had told him that 
he would probably have complications because of where the 
fragment was embedded in the muscle.

VA medical records reveal that the veteran was seen in 
January 1997 to have his sutures out and to have a liquefied 
hematoma evacuated.  On follow up in July 1997 the veteran 
was noted to have a healed skin wound 2-3 cm lateral to the 
anterior tibial ridge.  There was no erythema or discharge.  
The veteran moved his left ankle and knee without difficulty.  
The assessment was healed foreign body removal.

On VA examination in September 1998 the veteran complained of 
pain and cramping due to the left leg shell fragment wound.  
Examination revealed the veteran to have a well-healed post 
surgical scar measuring 2 cm to the left mid to distal tibia 
fibula.  There was no deformity and muscle function was 
normal.  There was no tenderness or adherence.  Texture of 
the skin was normal.  Ulceration or breakdown of the skin was 
not present.  There was no elevation or depression of scar 
and no significant tissue loss.  The veteran had full range 
of motion of the left knee.  The examiner noted that the scar 
presented a prior injury to muscle group 12 on the left.  The 
examiner stated that there was no evidence of muscle hernia 
or malfunction.  The impression was shell fragment wound of 
the left leg resulting in remote injury, left Muscle Group 
XII, without clinical consequence. 

Since the record reveals no evidence of any damage to the 
veteran's left leg muscles, the veteran is not entitled to a 
separate rating under the criteria for muscle injuries.  38 
C.F.R. § 4.73, Diagnostic Code 5312 (1999).
 
While the veteran has complained of cramps and throbbing of 
the left leg due to his left leg wound, the medical evidence 
does not verify that such symptoms are related to the 
veteran's left leg wound.  The record does indicate that the 
veteran has some symptoms of pain and throbbing due to his 
left knee disability.  

A compensable rating for scars requires that there be such 
symptoms as pain and tenderness, limitation of function, or 
that the scar be poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  The 
medical records show that the veteran's scar is well healed, 
without swelling, depression, tenderness, adherence or 
ulceration.  The medical records do not show that the veteran 
has any loss of function of the left leg due to the scar.  
Accordingly, the Board finds that the veteran does not meet 
the criteria for a compensable rating for the scar residual 
of the wound to the left leg.  The veteran is also not 
entitled to staged compensable ratings since he has not met 
the criteria for a compensable rating for residuals of a 
wound to the left anterior leg at any time since service 
connection was granted.  See Fenderson.

C.  Fungus of the Feet

The veteran was granted service connection and a 
noncompensable rating for fungus of the feet effective from 
June 20, 1995.  At the January 1997 hearing the veteran 
reported that sometimes his feet would dry out and they would 
start cracking and bleeding.  He testified that he treated 
his feet with powder. 

On VA examination in March 1997 the veteran was noted to have 
dryness of the skin and scaliness of the skin all over the 
body, mostly the back.  The diagnosis was ichthyosis 
vulgaris.  

The veteran was again examined in September 1998 and the VA 
examiner submitted an addendum to that examination in July 
1999.  The veteran complained of pain with walking and 
squatting.  Examination revealed exfoliation and evidence of 
excoriations of the feet.  There was a scaling 
nonerythematous desquamating rash to the plantar aspect of 
both feet.  The impression was dyshidrotic eczema.  

The record reveals that the veteran has dyshidrotic eczema of 
the plantar aspects of the feet.  Eczema is rated dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  When there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable rating is for assignment.  
When there is exfoliation, exudation or itching, if involving 
an exposed surface or extensive area, a 10 percent rating is 
for assignment.  When there is constant itching or exudation, 
extensive lesions, or marked disfigurement, a 30 percent 
rating is for assignment.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

While the veteran has complained of pain on walking and 
squatting due to his fungal infection of the feet, the 
medical evidence does not support these claims.  Since the 
veteran's eczema is not on an exposed service and does not 
cover an extensive area, just the plantar aspects of the 
veteran's feet, the fungal infection of the veteran's feet 
does not meet the criteria for a compensable rating.

The veteran is not entitled to staged compensable ratings 
since he has not met the criteria for a compensable rating 
for fungal infection of the feet at any time since service 
connection was granted.  See Fenderson.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder prior to September 18, 1998 is 
denied.

Entitlement to a 100 percent evaluation for post-traumatic 
stress disorder from September 18, 1998 is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

Entitlement to a compensable evaluation for residuals of a 
wound to the left leg is denied.

Entitlement to a compensable rating for fungus of the feet is 
denied.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals




 
- 19 -


- 1 -


